By the Court.

Lyon, J.,
delivering the opinion.
The judgment of non-suit awarded by the Court below, was put on two grounds: 1st. That the promise of Shine to pay this debt was within the Statute of Frauds, being a promise, not in writing, to pay the debt of a third person. 2d. That the agreement ivas against public policy, and therefore void.
If the plaintiff had relied for a recovery on the first agreement made between Shine and himself, wherein Shine prom*490ised to pay the debt, if he, the plaintiff, would not, as sheriff, sell Slappy’s horse for its payment, then the Court would have been right, for both reasons; but the plaintiff did not rely on that promise. After the plaintiff had been compelled to pay the amount due on the execution, it was a debt due to him, and he had the right to recover the same from Slappy, as for so much money paid to his use. While the debt was in that condition, the plaintiff called on Shine for the money, and Shine promised to pay it to him; that promise was good and binding on- him, because Slappy had previously paid Shine to pay this debt. He had put a horse in his hands to raise the money to pay this debt with. Shine had sold the horse to Lane for $90 00, and received the money;-that money he received to pay this debt, and was enough for that purpose. The debt then became his own debt, and not Slappy’s. The promise created such a privity as enabled the plaintiff to recover. The Statute of Frauds was not enacted to suit such a. case as that, nor is it within the statute, nor contrary to public policy. The non-suit was improperly awarded.
Judgm.ent reversed.